Case: 15-11093    Date Filed: 09/14/2015   Page: 1 of 5


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11093
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:11-cr-00037-LGW-RSB-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

LARRY P. RAYMER,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (September 14, 2015)

Before WILSON, JULIE CARNES, and FAY, Circuit Judges.

PER CURIAM:
              Case: 15-11093     Date Filed: 09/14/2015    Page: 2 of 5


      Larry P. Raymer, previously convicted of being a felon in possession of a

firearm, in violation of 18 U.S.C. §§ 922(g) and 924(e), appeals the district court’s

decision to revoke his supervised release for knowingly possessing ammunition in

violation of federal law on two separate occasions. On appeal, Raymer argues that

the evidence was insufficient to establish that he knowingly possessed ammunition

on those separate occasions. He further argues that because the ammunition was

not found in his physical possession, the government had to prove that he had

constructive possession of it by a preponderance of the evidence, but the

government failed to meet such a burden. Finally, Raymer challenges the

credibility of his wife’s testimony at his revocation hearing.

                                          I.

      “We generally review a district court’s revocation of supervised release for

an abuse of discretion.” United States v. Velasquez Velasquez, 524 F.3d 1248,

1252 (11th Cir. 2008) (per curiam). A district court may revoke a term of

supervised release if it “finds by a preponderance of the evidence that the

defendant violated a condition of supervised release.” 18 U.S.C. § 3583(e)(3). In

making this determination, we give deference to the district court’s factual findings

unless clearly erroneous. See United States v. Almand, 992 F.2d 316, 318 (11th

Cir. 1993).




                                          2
              Case: 15-11093    Date Filed: 09/14/2015    Page: 3 of 5


      It is unlawful for a person who has been convicted of “a crime punishable by

imprisonment for a term exceeding one year” to “possess in or affecting

commerce, any firearm or ammunition.” 18 U.S.C. § 922(g)(1). The elements that

the government must prove are that: (1) the individual “knowingly possessed a

firearm or ammunition”; (2) the individual “was previously convicted of an offense

punishable by a term of imprisonment exceeding one year”; and (3) “the firearm or

ammunition was in or affecting interstate commerce.” United States v. Palma, 511
F.3d 1311, 1315 (11th Cir. 2008) (per curiam).

                                         II.

      As an initial matter, because Raymer only challenges whether he knowingly

possessed the ammunition on the separate occasions, these are the only findings at

issue. That being said, the preponderance of the evidence before the district court

established that Raymer knowingly possessed ammunition in violation of federal

law. Knowing possession can be proven through actual and constructive

possession and through circumstantial as well as direct evidence, see United States

v. Wright, 392 F.3d 1269, 1273 (11th Cir. 2004), and constructive possession exists

“when a defendant does not have actual possession but instead knowingly has the

power or right, and intention to exercise dominion and control,” United States v.

Perez, 661 F.3d 568, 576 (11th Cir. 2011) (per curiam).




                                         3
              Case: 15-11093      Date Filed: 09/14/2015   Page: 4 of 5


      Here, the evidence showed that Raymer had previously pled guilty to

illegally possessing a firearm, and that ammunition was found at the property

occupied by him on July 11 and 17. The places where the ammunition was found

were open and under the control of Raymer, and no one else was living at the

apartment complex. Moreover, the district court considered testimony that: (1)

Raymer carried a .32 caliber revolver every day and .32 caliber ammunition was

found; (2) he had a .22 caliber rifle and .22 caliber rifle ammunition was found;

and (3) he had a shotgun and shotgun ammunition was found. Thus, the evidence

shows by a preponderance of the evidence that Raymer had constructive

possession of the ammunition. See Perez, 661 F.3d at 576.

      Furthermore, Raymer’s credibility argument is without merit. “The

credibility of a witness is in the province of the factfinder,” and we “will not

ordinarily review the factfinder’s determination of credibility” unless no

reasonable factfinder could accept it. See United States v. Copeland, 20 F.3d 412,

413 (11th Cir. 1994) (per curiam); see also United States v. Ramirez-Chilel, 289
F.3d 744, 749 (11th Cir. 2002). Raymer has not met that threshold, but even if a

reasonable factfinder chose not to accept Raymer’s wife’s testimony, the other

information before the court still supported the revocation of Raymer’s supervised

release.




                                           4
              Case: 15-11093   Date Filed: 09/14/2015   Page: 5 of 5


      Accordingly, upon review of the record and consideration of the parties’

briefs, we affirm.

      AFFIRMED.




                                        5